                    Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 1 of 87 PageID #: 384
                                                                                                                                                                                                            GOVERNMENT                    EXHIBIT

    U-S Dep-lnmn




    R id th   Nofilces                                         D'Uhnitiom          on    th      forni   Jlrqpir               in     lo     i Jrlol           w1h           ai   thic      lici llsed                    C'iicenye

    bJll c   hlrshles            tlwporu hy cfmducredli-om                    i   qwilIti-imz      wl                    o i          eur        I    1   1I   C   Sl    UM'Sul        Ic   it   f   17ch       III   lkeawd     preinise's
                                                                                                                                                                                                                                              i

                            the     irimsoHon            qualilit s   undur       IS    UC 922 0              All        untvie                  mw t          be        hnfldti ritten              in   in
                                                                                        ri   A   Vhst    Be        ComI                                   flermnalh




       Ric     of BiH-i




                                                                                                                                                      m        or                     r      c   b        10h         i    0




                                                                                                                                                                                      im ir           not   oic       ac iul   ti




          Av pjh        Zl dw               fir lvll                                                                                  m-c             mt       i1n        lvlud                                            the      1




                u       i
                                n    ij e    or pf                                                           ill     v    fili                                                    loo       rogli

        crinlifi     lli        ej For       1-nodi                                                                                              hwf           ljl




             AR     V011        30               flleg


                                an    ili                                                                                      undir              a       nnninmiiL tan

                                                                                                                         Dll




              ife   W       3                                                                IrAdmission           i tinli'l-r




                                                                                                                                                                                             Pau                                                  AIT   F mi                  I

                                                                                                                                                          0
                                                                                                                                                                                                                                                               J-1       io



                                                                                                                                                                                      P R VT E D
                                                                                                                                                                                                                                                                     f




p                                                                                            STA P L E   I   F     PA C          UK   S    1-3
                                                                                                                                                 F                   1   E   S    E


                                                                                                                                                                                                                                                                                  US00000038
              Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 2 of 87 PageID #: 385

                                                         A   arf    true         correct        and complcte                                  I   ha      e    read    and understand                                  the         Notices

4473      1   uodeFstau                                                                                if   I   ani    nw             the             actrial     t-tansfereeq uyer                               is   li    crifni         punishable            a5    a felon N               under Fed

rnw    also    vioigte     SM e    alld or loca                                                        a    Per on M11                            ans ers          es            to   any ol'the                            queidops            I   Lb   through                I   Li    and       or   I   2b    through        I




1s   prnhib4ed from purchasinq                  or ref                                      I   understand                  that                  a    person                answers                                         141    question         I   IAA       is   prohibiwd                    from      reveiv


possws Arip         i   firearm   unli                                                              question           12 d2 and                               p-ro ides the           doCkloWMAnion                                     required        in   i   c         I       aiso    understand              tha   im 31Ing

                           wri

              nder      Federad   hi                                                        n        or iocal         IaN                 I       furl-her       understand                    thal              the        repetitive          pur                                                          w Purpose       of


                                                                                                           icense     k     a         N       iolation           of    Federal l9v                               Sce

                                                                                                                                                                                                                                                                       15           Ccrificatioll             D'Ito




                                                                                       Col             V        1   Fuv     Be Completed                                B        TvanO eror

      T   Pc   Ll                                                                               11'8      tlu       al jnh                                        17    H                               jl       lt                                          hm         or          Q    tzll




                                                                             r   Fircxmn         fi mt                 ui




                                                             Aiii                                                                                                                     YES
                                                                                       PW OhiltTl               Ind                                                    1-S       IJT




              Questions 19             M          Must 13           C onipleted                 Prior                                                                                                                       iSc         I7loiW lN   If

                             4
                                           of


       cDic     th-2                                                                                                                                                         h Xj


                                                                                                                                                                            Th    e   fi   o   ll   o   k

                                                                                                                                                                                                                 InU                                                                            i   d
                                                                                                                                                                            lp          1p




                                                             thc                                                                                                                                                                   rh   w           FS




                                                                             US    H

                              W


                                                                    Sc-flun             C       Must                  Completed                                N-rionally             B             1   raflsrel


                                                   es                            diT frcnl          lai                Ow                              flla      11C
                                                                                                                                                                                                                                                         A                                                     i-rlust




                                                 hC                          dl     rt mm              s        Gcl       j'l         s0'm'm11                         Ol        qN-m 22                     1


                                                                      fill
                                                                                 alection       A    of     this                ffl           are      itill     truf corrj ct and                                     cornpletf




                                                                                                                                                                       Ue    1    Ne

                                                                                                APLE            F     PAGES BECOME                                           SERARATED


                                                                                                                                                                                                                                                                                     Fo m
                                                                                                                                                                                                                                                                        RbniI d



                                                                                                                                                                                                                                                                                                                  US00000039
                             Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 3 of 87 PageID #: 386




TZE           11    N   EP                         k At   F   Form 3310A                   Vor OultipIc                               Pmch v e                                    of    HaR

219




3   1        I-or   L   sc   h   Lif




                                                                                  hvk I        j   fil                     o S   t
                                                                                                                                          I       n        4




                                                                          n            m
                                                                                       1
                                                                                                    wfliht
                                                                                                    C      cd              I                                         I   I




Wi1c         cOt                                                                                             I       n-P         liccu 427d                      i




torlapl            11                                                                                                          Houn       cd w em
                                                                rluak d       m       c mudlj-d                  1
                                                                                                                     iurifr           I       1-oy             llf           w   tile


                                                                      Lnh n n                      k'Drdcd           ill
                                                                                                                               clilcstion
                                                                                                                                                                I Ind               1 11
                                                                                                                                                                                           vt
i
    U    Uh                                                                                l        i    Rn hdio 01 0                                 il                 not     111l


oi                                                                                n   A

14           TrAmfil                                                                                                                                                                            i
                                                                                                                                                                                                    ilf   I
                                                                                                                                                                                                              it




    Ir   Z




                                       Pml   t




                                                                                                                           i MI               i




                                                                                                                                                                                                                   US00000040
Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 4 of 87 PageID #: 387




                                             Op   r    3   130j ji                  11ii




                                                               0   fl   t   I   I      I   e   1   f      f




                         7
                             P   L   E   4
                                             F   FIA   1   E                                           L PA   Fll   A



                                                                                                                        US00000041
                          Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 5 of 87 PageID #: 388

                                           le   lru coo           md                              I   II v    u   i   Id   nmfiI
                                                                                                                                   un   and   1   11




                                                                                      n   f       h    l     tuA Fa I r                                                  I   I   V
    I

                               i
                                                          I   i
                                                                  I    I
                                                                           n   f In           i


i       71
                  I
                      i    I


                                                                                                                                                       12
                                                                                                                                                            1   Jj




                           rI      l




             FT




                                                                                                      Pvr     Con      6Y111




                                                                                                                                                                     US00000042
                Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 6 of 87 PageID #: 389




                                                                                             d     f




                           For   DenwWa                       My         W     pumn                to cVowd                                   Summ          B      Alut    f
                                                                                                                                                                               Vml It

                                  d   wd tvmhm
not uamonmd            Owntpow       nw       1   this   en   q    cud ho bun                    am WhA      at
                                                                                                                ny Amwd NMWM                                         pmm        a                                      h



iowpot           condwJ d    frolo    l   r                         in   Hw ank              We        W Inch Ow Hpowd pmiiiisci                                    iN              m   7   1       s


1pubum           nf   18   GIC                                                                                            I   Mahn CmAf                   onflic         hoskof 11mi                                         r


  XI                                                               f   Ric i   lenlikWinn              iecordcd               ill                   18    1 llld
                                                                                                                                                                    m mWAUM                 0       Me       Wm d      Nwn
                                                                  flre   rnr    hLrili   I   D_S        ii   i       I




                                                              kicalmod         in   Scelriml
                                                                                                       A




                                                                                                                                                 1aW



                                                                               xv
                                                                                                                                                                                                                                             rvp r
                                                                  707cm        1




                                                                                                                                                                                    Su n        A

end   I

pmlm      711                                                                                                    Ow Wnwow
An    I                                                                                                          1
                                                                                                                         nm         M   H   nmw                in   mic

                                                                                                                 hummunablew                               d


                                                                          d    Fow                               smi0ewd                    by   anNher



                                                                                                                 dnsm         ws        and      Qm
                                                                                                                                                                                                        A   FF   Fmn   447       I   il 19



                                                                                                                                                                                                                                             US00000043
Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 7 of 87 PageID #: 390




                           wil   oi              ri   I   S2f00 00   Vi
                                      ii n




                                             i        HM




                                                                             US00000044
             Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 8 of 87 PageID #: 391


                                                           f   1          1   Q   k   1    l     I   I
                                                                                                         fli
                                                                                                                   LA
                                                                                                                                                           H   ihl   nn




                                                                                  V el           L1


                                                                         a      pio nn           h


                                                           CU             lit             r o        C-S       t   h    1   d oc   k   r


                                                                         rf rdnvr           ljiidi         l Ilfld            tbill        Illu
fdon                                                                f




IT k   for                                                              iol uion           of   Ved n O hi                                 Se     bistr




                                             R   Alli-ii       EL         omiploirtl             tll
                                                                                                                   Tr




                                       rnf

                                                                                  NIM      u              corrt f




                                                                   oller          cnwjum                       m

                                                 E   Eli   PAGJ-5                 Elf-CCIE SEPAR ATED




                                                                                                                                                          US00000045
                       Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 9 of 87 PageID #: 392




                                                                                                 pmi




                                          i j




                            F11   DI pi




wnip'rlrik

1-fo   I   if   vn c




                                                     ri   I




                                                               f   i   t




                                                                                                       US00000046
Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 10 of 87 PageID #: 393




                                                     f




                               J   1
                                       i   wojs
                                           A   1 1




                                                                             US00000047
              Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 11 of 87 PageID #: 394


                                           com-pli-te               I
                                                                            1r   i2        i   z


                                            1
                                                m   nol             h IcOwd                        r lf




                                                                                                            ho




                                                                             iod klcn 61kIii

                                                                            Lwilfhur                             01       lil
pi6rv                                                               I                                                 i

        lin


                                                                              10m                  of            ho




                                                    I
                                                        I

                                                            i   I       i      IR     ll       C   I
                                                                                                        1   1




                                                                                                                                US00000048
                                       Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 12 of 87 PageID #: 395




                                         Cfl




                                                                                         t   i fv   on    tfli   A   FF   i
                                                                                                                              i   Ing   44-73   A   in
                                                                                                                                                         11
                                                                                                                                                                awf

tj       13 2                                    a   A      co                                                                                           iflc



     2   i   T       I    Cl
                 I




     Cioit                f ooew                 i




                               A       Ifld                                   k1c     1 ci ffbl      ir




di           po          le    of thk            p   f'll                 i   o   p


     j                                   I

                     I-r       I   I         I

                                   f




                     M'I T




                                                                                                                                                         US00000049
Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 13 of 87 PageID #: 396




                                      Co   n   i
                                                   n




                                                                             US00000050
Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 14 of 87 PageID #: 397




                                                                             US00000051
            Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 15 of 87 PageID #: 398




                                                             10           1       H       if




                                                             1   1
                                                                                  I

h-lfv   cm-rcl   inlj   cf   A                   f
                                                                 f Impl                               1   131         N



mporllrfl oodlivt d
                                 f   li   fl          lfli                                               ili       fllc




                                          aj-l       f cn4 d                  w                            filrd


   ction                                  w igl 110 Wwif                              R   mordcd           jh      JH-ll

                                           rin hm'cin                                      it
                                                                                                nil      llehf                 0if       if




                                                          Sf         I   if




                                                                                                                                                                          1   r




                                                                                                                vittil               f




                                                                                                   IQ     v                                   Li   I   i
                                                                                                                                                           n   1   I




                                                                                                                               lblc

                                                      1   Tlll                                                            11




                                                                                                ilho'i         h    fro




                                                                                                                                                                       US00000052
Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 16 of 87 PageID #: 399




                                                                             US00000053
Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 17 of 87 PageID #: 400


                                                            12   Ccl3c



                      I   i
                                                      ih nual       il   ai                HA
                                                                                           nns        thc
                                                                                      iI         ol         fwl fion



                                         I
                                             I    A-Y    and     prc




                              li ollst       is   a   Oolaijoll     ol    Full             11   lv




                                                                    C    f    I
                                                                                  I   o




                                                                                                                       2
                                                                                                                       7



                                                                                                                           v   5




                                                                                                                                   US00000054
                   Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 18 of 87 PageID #: 401


ill




                                                                                    d6j h                                    Of




                                                                                                                 t       o



                                                                                                   i
                   0111   r
                              1   i   I
                                                         i   ohi   j   i   io   1        1
                                                                                               h         1   f       I   f




      i   U

                                                                           hh           0i
              PtIF 6
                                                             CmMied                 I    1-m       101
      vtIut2 Iwj
                                                    ic         rrvill           ded     il




                                                                                                                                  Ac




                                                                                                                                    US00000055
Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 19 of 87 PageID #: 402




                                                                             US00000056
Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 20 of 87 PageID #: 403


                                                                                   R




                                                                             US00000057
Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 21 of 87 PageID #: 404




                                                                                                   f-p




                                                                                                         0   v   I




                                            I'll   IlUi       Ill       pi


                                                                    i
                                           ji

                                                   ro     i




                                   q   V




                                                              I         T1   w   I
                                                                                     i   ttt   I




                                                                                                    US00000058
                      Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 22 of 87 PageID #: 405




                                                                    A   al   ol Sae lav                                                i




                                                                    Orfom                   0-1'1 3                           ot   t
                                                                                                                                       I




                                                              m         lo   1                                 firle




                                                                              if        H Jnwl                 nlill               a       fU 2   li




                                                          sflr jc             ct w               III   Ole            ami iwc                          io   whc
Ic lllt'Ih        unhnl     he   11   f   I
                                                                         eimle               nlu                          hand                lft il          in       ink           Pi A sl PRF
                                              n   llw     LL                                           Per nnlilh                            R         Tj i   n    s   fc   I   ee   B   11   i i




                 P




        I    l        Mfl

       de        ri   ill




                                                                                    i   P    f    f    I   I      I   I   i   I




                                                               d        In   Il 2




                                                  T   N   F    it                                RFUflMH                                   FTIAR              V11

                                                                                                                                                                                                    US00000059
              Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 23 of 87 PageID #: 406


                                                                                          I
                                                                                              complew                       1   haw mad and undervand                                             the     Noncen             lnshw        aw        De

101       1    wNuMand Am            aw                                                   A    I   am         not          Me wwai tranJevee bu                                        tr   is    a   crfira          pon'Aw             a a
                                                                                                                                                                                                                                                                    21
nw An          Man      Smw     and    or                                                                                                 w'ers                      to   in-t     Ol'th quesdo                                                                              th



                                                                                                                                                                                       y                                            2A                                            ing or

                                                                                                                                                                                                                                                                              W MAMQ
                                                                                                                                                        5        n   a n s-wer                            o q        es-do n                                 IfOU
 prohMed Own Imirchming or                                                                                                      a         f   F ort         11                     s         es       i         it              i                        A


is                                                i                                                                                   p

                                                                                              Stio                     TAL      and                     Wo           be dormuntation                                 requked                             dm              I
pmKmhg a hreann unkm the person
                                                                                                                                                                                                                                    in
                                                                 ansiners                                     I

                                                                                                                                              pmi
                              hrEn   italenll n       t n    c           h   i   hi                                        wofed              kIc fitification                wNh       rcqwct             In        ink    v   tm                           PLIV



                                W
                   oi     f




                                                                                                                                                                                                                                                         5v    I
                                             mq An                                                                                                    undersinfid              that         Ile       rvedth                pmal               vaurns
                                                                                                                                                  I




fek       under    Feder               and                                                                                                                                                                              e


                                                                                                                                                                              W
                                                                     N




ral       Aw      Mend         and proh      a        Imut       a       Federd                               k             jolvion                   off-2deral                            Re            hanywRompr                     Qe




                                                                                                                                                                                                                                              of   MUMMA



                                                                                      Y




                                                                                                                                      wd Pawma'It                             By   Tunkre                            QTv
                                                                                                   MM                  to   by IM                     to    w now hm                                                  q Ow


 1   ce-rtif    th I fn




                                                                                               Z-Fe       FT S    11
                                                                                                                                    e-y   T
                                                                                              LE     i   iF       I
                                                                                                                       I

                                                                                                                           G    E   S B       E   C    O     I   F    S   E   PR T FD
                                                                                                                                                                                                                                                                              i




                                                                                                                                                                                                                                                                              US00000060
           Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 24 of 87 PageID #: 407




                                    Do MU   U
                                                                                                                        Addvnlmnv




                                                                                          19        1


                                                 01t       V   ho            Iii-npl-n2d
                                                                                                                                                  114

1
    cum   Owr    I
                     n   1   hue   ry


N   W   an ITO   am                                                  A       wK          no
                                                                  WA 0               dw       1



                             I   AMA        Li         A   m   cmWIT                 i   Mahn             WR             un   be       MN   Pi


                                                       00PAM    1va Ad A                      qunovin               Is   law nq         In
                                   MW   MAW                     if       v   To hdi f
                                                                                      ihn                     if   is                       161




                                                                                                                              0    1




                                                                              put

                                                                               111




                                                                                              hat       Jlc              i    jf

                                                                              hoa

                                                                                                               alakA-c




                                                                                                                                                        US00000061
Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 25 of 87 PageID #: 408




                                                                               Fhe      mlo       11




                                                        in   m            mll      it   thl                      j3r

                                                                     M s low
                                                H   ll-lolu      rww    12     hilmh




                          Q   T   111   1   1   F   f   f        P     CCS l   I   V     f    I
                                                                                                       P A   1   f
                                                                                                                     I
                                                                                                                         I




                                                                                                                         US00000062
               Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 26 of 87 PageID #: 409


                                             cumpOn              I   hw       Y   w
                                                                                                                                 ck
4471      1   un l                                     noi      tlht nitual                                        ur   is   n

                                                                                      i
                                                                                          1n          M pn

   p   ijbiblied     fi   o-ij
                                                                                           a   ho     no   i
                                            xVMn       11M           and          pumMes              To   d   nenwhn
a g3


Ohn       under                   In                  a              furter undentand                          0        to ropKii
                                                                                                               W
                     Federal                                     I




rcs'alc   for Il   elillood      an              ne    in   a   OGNian                of   Fek I                        See lanruvib




                                          TransNvw          Sojlur                        Wi   Te-i            T
                                        SIAPLE    IF    PAGES             1               TVIESEMW



                                                                                                                                       US00000063
          Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 27 of 87 PageID #: 410


                                                                                                                or    Seller                       Elen IfThe                              Firearm




        IL-lUr-K            D        tfW    k   IOSC      Or    ouifne S I-OMPIMP        I   I




                114UM Ter    I   i
                                           HeafnIS          FAFIS    I   I   CT

                     1 11            C DO            1114      10C



                                                          010            tf




                                                                                                                                                  h'if               Comqfleto Quvs

                             Foir          Pcf                                                                                                                                                   111




i         ih w it       1   li i c         I-c-adTmd                                                      m-j Doiinif

                                                                                                        hii'n
                                                                                                                flploi

                  olmlijulA fronI                                                                                    I'Jflch             thr
wnopm    Icil                                    I   If                                                                                                                           pt-enr


                                                                                                                 xdli        d           I        fto-ther                 ci rfify        on   th                           1
                                                                                                                 1Ywdcd                           in                                  IT   md        my    i
                                                                                                 Fj   hu Ti                  Ii          hdicr                       J'iai   It   i    nol      w-il I   o fif   for   I-n   I




                 JTlf        r-2       I




                                                                                                                                    port Itiorl                            44     F




                                                                                                                                                   Ir It             fic                                                                               Trail

                                                                                                                                              I

                                                                                                                         I    1-1
                                                                                                                                    11   rf
                                                                                                                                                   i
                                                                                                                                                           I
                                                                                                                                                               I-I   i


                                                                                    JH




                                                                                                                                                                                                                                 A   1   FTw   4   I

                                                                                                                                                                                                                                                       US00000064
Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 28 of 87 PageID #: 411




                                                   up    0       a   AVON           Al


                                                 Plvt u      e   in   oi   i un d               ni   t lc

            ludmAl     w    a    qmdtwaw vw w n nq 0 OW
             qwOM    undo       lR LSC Men A Pawks muY bc                                   MY



                  TOOK                                       no




             OP



      NM FMMRM
                                                                      MI




                                                                                    t   h   2




                                                 WQ


                                             A      1   HI




                                      1l-i                                 clogth mi            fa


                                      4PT        F 11    P
                                                                                                            US00000065
           Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 29 of 87 PageID #: 412




                                                                          he

nl   loi   11
                                                   nl   cflcr d   h




                                                                      4




                                                                                        US00000066
     Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 30 of 87 PageID #: 413




                                                P hiiiiion             on     mi
                                                                  lt    rok




                                                to   in   hildi        fhe



                                            1
                                   icL nf




                                                                                                    FI 2        1
                                                                                                                    it




rp




                                                                                   S   ec   i   f




                                                                                                           I
                                                                                                               FJI1   j




                                                                                                           US00000067
Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 31 of 87 PageID #: 414




                                                                                                                    71   fl   I




                              LJ Filj             i
                                                      F               iln   i
                                                                                1-1       o i




                               f        All                                           i   ll    1   n   i   1   i




                                                      I   f   T
                                              1                   I




                          1

                  r   I




                                                                                                                                  US00000068
                        Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 32 of 87 PageID #: 415


                                                   il   d




                                                                                          h


                                                                                                           0 F




                                                                             d    flnit   Ob

n5   i
          I   o     I   i
                            iA   e
                                                                 oi   Fr ler ll   kl
     TF       jrl       1




                                                                                                     US00000069
                Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 33 of 87 PageID #: 416


TIP




      RE MINDER     F        H3e   Clww    if   Budncs Cmmplole ATF Firm 33

        Toial   Numbc   of    Fir irimis   Tr an f rr cl




                                                                                                                                            i
                                                                                                                                                4   1   C




                                                                              L   if   hil'h             l   i   I   I   i




                                                                              rc irir U    o   A-m oJ

                                                                                          if   h   hWi           ma          it     Y   F


                                                                          I   M
                                                                                                                                                            ltc




                                                                                                                              lil




                                                                                                                                                                  US00000070
Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 34 of 87 PageID #: 417




                                                                                    I




                                                  I1       i   I




                                 t   f   f
                                             11    c   f
                                                                   R




                                                                             US00000071
                    Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 35 of 87 PageID #: 418


                                                                                                                                                                                                                                                                               mo    AJF   Fir-m
                                                                                                       t-od    comnplc               I        hvi   c        ul        ufid



                                                                                                                             u f               I                                                                            purd
                                                                                                                                                                                                                                                                       Federd         lx    alld
                                                                                                                    a   al           1   fl          L



                                                                                                                                                                                                                                       h   I           a       d
                                                                                                                        fm                               i                                                       Ue                            I   i


                                                                                                                               v ho                                                                                                                        I       1

                                                                                                               riel
       d-o                                     Ji




                                                                                                                                                                              Ow       d ocu     If   I
                                                                                                                                                                                                          1 nlltj                              aho         L null't'shl   id    ih

1 o Ses l   I   i




                                 Han                                                                                                                                                                  rQPcl i         I




an    fllst         OrA   or i                      stall m nt                                                                pre onted                                                   1111




                                                                                                                                     I        ful'ther           und'er tilild                            the   reFwtiti
            uiidt r       Fcdend                      111 j            jj j
                                                              jjjt-j


                                                                                                                                                                 of   FiAk al hjl                     Slec       hivo      11

re'sall     for ls       Olho    I    ancl
                                                    profit    withow          a   Fcde I   fli   nll-fll




                                                                                                                                   lw Unlllp pu'd                       13


I                   ni               J K   I
                                                         j
                                                                                                                                                                                                                      t            I




                                                                                                                                                                                          1      r
                                                                                                                                                                                                            7
                                                                                                                                                                                                                17




                                                                  I    M




                                                                                                                                                                      tr u correo                    iind




                                                                                                     ST       111                                       B    F   c       I    F   11




                                                                                                                                                                                                                                                                                US00000072
Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 36 of 87 PageID #: 419




          WI




               I


                   A   I




                                   V   11   omh-t         1   3
                                                                  1
                                                                      k2




                                                                             US00000073
                 Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 37 of 87 PageID #: 420


 I
         i

                 l




                                                    a

                                               md       w   III   o   J                         fino




Rt id        r1w     oNT
                                                                          elM H          iljf


lollic       l             111   lr lnl                               rl
                                                                      I
                                                                           k   nuol             bc   hLimkkriimi    W   ink   Pt




                                          IP




                                                                               I I i-l          L5 C            p

                                                                               Continue                u   NU   Fav                AT   7   F   T
                                                                                                                                                    t   1
                                                                                                                                                            i   t




                                                                               BEF'07'0E                SFPAP
                                                                                                                                                                    US00000074
                     Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 38 of 87 PageID #: 421


                                                                                                                                                                                                                       A
I
    T
        i   t It A
                                                                                                                                                                     Ow                            1 04-litlfm   n-I       I'l




                                                                     o ro        C       dw I Ouni                u   ims                     I        m-lr                    ctif    W   fotom    utder   rcderal              jiul
1-173                                                            1                                                                                                   I'l
                1                                                           TI       i




nq P
                                                                                                  t
                                                                                                              l       V   i
                                                                                                                              0


                                                                                             1d       prmidc                          j
                                                                                                                                                  d    ai
                                                                                                                                                       z     nln                6f


        P        0 q   12   F   F   rI
                                         I
                                             I
                                                 A                                                    ol      undcr t wd                               th11    the             vcp

rudc                                                                                 1    ih    ior           o   i   F       edlT d hvI                       5'ee             inll


77




                                                         i
                                                             f
                                                     e




                                                                                                      M   T




                                                                                         Nfer             j   f   in tic          I       o       Nt    I
                                                                                                                                                            Plil

                                                                                                                                              L       AP      TF           I




                                                                                                                                                                                                                   US00000075
     Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 39 of 87 PageID #: 422


                                                                                                                      L Vit Ti insfen-cd
HI




                                                                                                                                                       i       I        I




                                                 c ul-i-1W                                       i       otlwktr



               d   al-id   lin   i
                                      I   ol   D-lahli


                                      si l k 019 10W it                      T              li           1o       I




                                     ln Itilfe   hioh
                                                  111
                                                                                        1


                                                                                                     i
                                                                                                          I

                                                                                                              i




      I   U




                                                                                                                                                                            I




                                                                                   dh i          111          inv


                                                         i   C   i   f   1
                                                                             p
                                                                                 112        d    0                                         Ihn
                                                                                                                                                 iri       i       sb

                                                         WIS                     11-S       ul




                                                                                                                                                                   US00000076
Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 40 of 87 PageID #: 423




                                                  1
                                                VLE




                                  2 2           i   1                    c       ti-I       i       I
                                                                                                        I   L   h   i
                                                                                                                        i
                                                                                                                            i



                          A                                                                     P                               F
                                                                 P
                      i       f         I                                               I                                   1
                                                                     I




                                            I   h       i

                                                            I   11           h




                                                                                                                                    US00000077
Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 41 of 87 PageID #: 424


                              1
                                   compleoz           I   11 I    L   nwl    md   undevst

                              if   I
                                       In no     thi       Ictwfl        t                                        nd




                           d oc    Wc 0    1wr    I
                                                          rurthei       undurstimid    th i   the            ol


                                                      iolation          Of   Fodr d ko        j




CO   hi   Z-Irrll




                                       H                         BI'l   OVE                       E   D




                                                                                                          US00000078
                               Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 42 of 87 PageID #: 425



I




                                                                    13   1       ni                       o   I     III   I    F       I

                                                                                                                                           C    Fu   rc
                                                                                                                                                          k as   es   1   t




                                           For                                    i       Il    V1   1-11   Compiiod

    I   cef P           01                hw e      I   wid   oni                                                                                                                               kd   in


                      fwrLci       Fnf   c ml

                                                                                               u-l   il                            h


                                                                                               oI                         furl

                 inn   A       mld              C

    di
            J3

        1         f    a   I   f




                                                                                                                  Fpof        li




                                                                    U        5        I    ih r


                                                                                                                              l                F
                                                                                                                              ha               tho




                                                                                                                  ans p            Ind               1J
                                                                                                                                                                              A   P   Foi   a    W

                                                                                                                                                                                                          US00000079
Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 43 of 87 PageID #: 426




                                                                             US00000080
Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 44 of 87 PageID #: 427



                                                                                                                     Jotv   Inil
                             jj   1   ml   ilw   t1he   muli
                                                                               jM   31   Ii4       t



 in




                                                         2d




                                                   inh    ion    f   VL'd If    1              t




                                                                i-d   F
                                                                                                       o   C   W




                                                                                                                   US00000081
Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 45 of 87 PageID #: 428




                                                                             US00000082
Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 46 of 87 PageID #: 429




                                                                             US00000083
Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 47 of 87 PageID #: 430


                                    1   Imo




                                                                             US00000084
                 Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 48 of 87 PageID #: 431




FF   F   I   f         ffie   Owle   fir   B1                                           Multiple                       purch            of   un   k




                                                                                        L-O                                     L




                                                iop   3ioj   Fi0fitli                   iop'i'm                ihi i    0       F Foi




                                                        ii   t       i   I   i      h   i        if
                                                                                                          11




                                                                                    1101              1    Fm    lhu        cf ri


                                                                 1                      Vdi 141                 f uc lll

                                                                                 iLl    n   il            t lchd       th   I   it




                                                                                                                                                      US00000085
Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 49 of 87 PageID #: 432




                                                                             US00000086
Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 50 of 87 PageID #: 433



                               l   I   tho   r




                                                                             US00000087
Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 51 of 87 PageID #: 434




                                                                             US00000088
Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 52 of 87 PageID #: 435




                                                                             US00000089
       Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 53 of 87 PageID #: 436


                                                                                                                                                                                        Form
                                                                                                                                                                                         Infl
                                                                                                                                    Ci




                         i
                             ti   I   I   c   I
                                                  i   i   li
                                                               d   f   i
                                                                           i   u   t     l
                                                                                             p                ho    n               u     i    Ll
                                                                                                                                                    f


                                                                                                                                    ho                                    ed
                                                                               u       I-Ificl-3   l 10   f   hat   I   per   IM         Irlsv                                 l'i




C6   fol   li   i




                                                                                                                                   U12   Qfj            211d   CM11-liD




                                                                                                                                   mue   io             Papk

                                                                   SIAPI E                         fF                              ME     SLFARA'Fr             D




                                                                                                                                                                                     USOOO00090
         Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 54 of 87 PageID #: 437



0




                                                                                                                                        Ij   i
                                                                                                                                                 f   r
    Fn




                                       7

                                           irv   I   11   I
                                                                                       i i
                                             Ve 3n            VII   h




                                           n d0nied       m                                            oo    flio   hn k      of


                                                                        om      f1cf    io


                                                                        0   k                j   i   f1i t   fjflh l   l'ul   poi ill




                                                                                                                                         USOOO00091
Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 55 of 87 PageID #: 438




                                                                             US00000092
                 Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 56 of 87 PageID #: 439


                                                       1   h       1
                                                                       11
                                                                            1   I
                                                                                    F 1
                                                                                          1   I   1   Z




rk   1   i   I
                                                       1   furNlf r                                       f     I   the


VCiil
                                                       iojil           hun                                kll       f241




                                                  F   G rl     I       M C  I




                                                                                                                           US00000093
    Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 57 of 87 PageID #: 440


W




                                                                                 US00000094
Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 58 of 87 PageID #: 441

                                                                              1   lz       f   I   I
                                                                                       j




                                                    hc

                                J   cp rj     T41il'i   bj   J


                                    crn   t




                                                                             US00000095
Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 59 of 87 PageID #: 442




                                                                             US00000096
                             Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 60 of 87 PageID #: 443




                                                                                                                                                                              1   0A         FO     v      I
                                                                                                                                                                                                                   I       I
                                                                                                                                                                                                                               i
                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                                           p   I
                                                                                                                                                                                                                                                   c    Po   re   h 1'sei      of    Hant




                             1               t              i
                                                                I
                                                                    z
                                                                                 fl




                                                                                                           I n   fcn   n       fi     rr       i
                                                                                                                                                   f-I
                                                                                                                                                                  1   h   t   F    I
                                                                                                                                                                                       r o         mi    k                     i           wi      i




                                                                                                                                      11                     Per-kil                     ho              ollipwic'd                                                       8    N



                                                                                                                           I

                                                                                                                                 tl                                       wl           N'finition on thi                                                k F FI           n
                                                                                                                                                                                                                                                                                                                                 d us
f7f-w       CmT f_A III                                         comple6                                                                             h             1h il'i         comOu i'd                    It              ni                  bc    nv id 1-1 1ill              prnm                                    I
                                                                                                                                                                                                                                                                                                                                        i   I   I   P


feiopunwlk                               ix nductvd                                   k5jf                                                                                                              hich           ihk                  ficuil ed                               is




                                                 fif     iN             US C 9                                                      sn                                        oi       c jni       AM                                                    ceiiii          on   tlo        1u      i




                                                                                                                                                                                             I-rcordp I                        ill
                                                                                                                                                                                                                                               quc 4iml            11 Imid wiy            rt         i vifiv lwqn   M

                                                                                                                                       cm                                                     IT   is    mv                                                       N   lw'iE   Wfla        Fiji   fol    we




                                                                                                                                                                                                                                                                                                                        VI




                                                                                                                           rl          pjlr


                                                                                                                       nst             N                                                                                                                     17U


k       r   diT          fi          1 ld              1-1a                                                                11 Io it al                        1bl
                                                                                                                                                                                                          IL'1611
                                                                                                                                                                                                                                       I'Mu            dl

                                                                                                                                                                                                         bu e                          i       on ibJe        o       n-od

if'M        I       li       lmlj'hcl                                   I        Fufl          a                       Ill       n         C   L         i   Fo   F                                            f   I   I
                                                                                                                                                                                                                           p
                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                       nc          d         n a


4   1   3   I   f        i   t   i   I   i   11
                                                        I                   11
                                                                                       I
                                                                                           I       I   I
                                                                                                                                                                                                         11        i   I                   c       o'a

                                                                                                                                                                                                         aii cv                                and




                                                                                                                                                                                                                                                                                                                                                    US00000097
            Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 61 of 87 PageID #: 444




                                                       1 r
                                                       I
                                                                           i                 i   n     mmi-in




                                                  of       evc                 H                                 hl      f       J


                                                                   I   1       1   t   lie   h i n     I   ri   1-w      n   in          fil   1   F   L   SL   p   P NT
                                                                                                                                                                     I




                                                                                                     1h Bi       I       wr




                                                       im-li     tre           i




                                                                                                                M
                                                                               liff      Oil         Icru fl     fr m




        I
i
    i       i




                                      J   i
                                              i
                                                                                                                r    i       i
                                                                                                                                     a




                M7   ot




                                                                                                                                                                           US00000098
                 Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 62 of 87 PageID #: 445


                                             o     oriwl and                                   I   hI    e   f     1
                                                                                                                 far                               J   flill                                                   n   T   F         F Min

AN      Wm9ond Gong
        I
                                 wing                                              or theavNial                    transfereobu               er   is                                                 2r   FeAurd                 and

nim   nNoWaNswu                                                           on       I ho            nn m                         to
                                                                                                                                     m    or   hL       qi lcsdoli   i




                                                                                                                             an3          i
                                                                                   W
                                                                     t icld        dlai a               pc             ibo           ei


                                                                               i                   and  pmi Me le doeutnent
                                                                             vpremnted                  Wenukadmi M Uh msput to thm Munvochom                                      Is   A   crunopt

f don       11
                                                                                       I
                                                                                           I       funher underhand Am dw repebwe pumhme O                                        Yums          Ir he puMose               iii




rnW     Ar       T Olood   wad                     hawmARmw                  k     a       vWn                    ni'Fe r il         tavv                                fhr   Olw rinn 14 t

Ft




                                        Cohn      r0wr




                                                                                                   On




                                                           I
                                                                                                         V14d          rannil




                                                           Itlust    p   e
                                                                                                             L
                                                  h Tm      day     Rom to daw do Qu pa


                                         s   in   Secdon   A   of   thb      form              an       VHI       tme      c no             wd         empW
22    Tallsferf sBu




                                                            transhrodSeller Onadinue                                         n   Next     pag4

                                                      STAPLE          IF     PAGES BECANIE SEPARATED



Pp          of
                                                                                                                                                                                                                   USOOO00099
                  Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 63 of 87 PageID #: 446

                                                                                                                                                                                  on    If       The   Fh
III




                                                              clwcf             of   I    Jrlos Conipl'Ac            ATF Form 3310A       Voi   Mul k-fle




                              1

                                      1
                                              1
                                                          J-f lf   i
                                                                                                                     kv-lltvuoinn    1




                                                                                     10      il




      I
          i   i
                  1   1   2




                          I       f       I       C   N   i            FR   I
                                                                                4-TH          11
                                                                                                   1   D Pl   Fi




                                                                                                                     U   i
                                                                                                                             I
                                                                                                                                 I
                                                                                                                                     fd                                                                   IJi    7




                                                                                                               Chf                                                                                        laN   If




                                                                                                                                                hil f                     1 un lH2               w rl O              If   A




                                                                                                                                                1   j   V I   I
                                                                                                                                                                  I
                                                                                                                                                                      I
                                                                                                                                                                          i   E   r N
                                                                                                                                                                                    i
                                                                                                                                                                                             i




                                                                                                                                                1       1                         141    v mi




                                                                                                                                                                                                                              usoooooloo
           Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 64 of 87 PageID #: 447



               a   0h




                                                                     cl   1-1       Fed                     m 4ve                                       klw      1




                                                                                                                t       i               t   o a




                                                                                                                                                              O'll                          Nlj
R   Lld   hL            h                                                           plP irc                     in          ork-jil                      11                      If




                                                                                              11        t otrio                     r-nust                    he honc                             Hilten             in   191       IT   F        S   p R   I




                                                                                              compi Jrd                                                 pur n-nall Py                                       I                                Or




                                                                      1     NiIlll




                                                                                                                                                                                                                                                                I-OJ7   m




                                                                                                                                                                             Z'1
                                                                                                                                                                     1

                                                                                                                                                                                            1-1




                                                                                                                                                                 dI              I    ill         ki

                                                                                                   11
                                                                                F    i   fl   t         i
                                                                                                                                                I




                                                                                                                1                           i
                                                                                                            I




                            i   4   1   f   h i   unt   1111k   in   IT                                             I




                                                                      k                                 n                   H   i   T               I   R      U                 71S                            I




                                                                                     F            i         p El                                BF                       I
                                                                                                                                                                             I       F S          7
                                                                                                                                                                                                       il       t   R-O IF  I
                                                                                                                                                                                                                                1




                                                                                                                                                                                                                                                                            US00000101
                Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 65 of 87 PageID #: 448


    con                                                                                          i   cm Iplet              I   have     rt d Iwl understan d Ow                                  fftic      1


413                                                                                                          nt            the actuol        tra isferee 1 ui er             is    ii       cnin      w P
il-w      kko                                                                                    i   person       i bo         l3m vcr7           es     to    am      of the quf                tloi

i   lprohRI f frnm
                                                                                                         1   1    2A2          aild
                                                                                                                                       pro Wes           dii    docu     npli

                                                                                           1
                                                                                                                                             WldQrSiand              fl 11   tht
           UPON                    I-edc                                                                                         I-dWF                                                      Fe    61


           for lk-dillf                                                                                zi             a   violation         of    Fderai 11 w                S          t
                                                                                                                                                                                             Iu-vtruc




                                                                                                                                      plLfed       B     Ti-mJcv

                                                                                                                                             17    l   VtTan                       1             In             in




                                                                       F T  11   a   n n




                    till           01'i




                                           1411   I'ClIlt   il   10   l'Z             11




                i   u      k   s




                                                                                           thc




                                                                                                      1111       iI




                                                                                                                                      711   ff




                                                                                                                          CN S   B    VCM          F      F    IPA   RA-1 F        P


                                                                                                                                                                                                                     J   1   7   0



                                                                                                                                                                                                                                     US00000102
       Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 66 of 87 PageID #: 449

                                       By     Tra'110 01-or                    pile            E       ell              11-The




                                                                                               lwif                 C       wnplou
                                     0w     Pecon                    ho       I

He      TV A                                           nwl                                on    ihi


                                                  Ii     R   cmnplewd                     m fm
                                                                 T   in       hwh         Me       I




                                                  AdmmmalPff t NnWMAM                                                                 0

SUMM     Mod   Mom C           i                  allkadon            nyords 0 riun0on                                           18

                                                                          i                bdict                  d-IA       n
for            and   3i   fl                                                      nl

                                              n   No On A
A     Tawson 4



                                                                                                                                                          k   A




                                            11         wd




                                                  Mu'l




                                                                                  ny           SMIn               K



                                                                                  b
                                                                                                       IILI
                                                             I




                                    pk tk d                                       onIPLL j
                                                                                  I   I    I                  i   I'c   I




                                                                                  JAW                  il

                                                                                                                                          J   l rnl   1




                                                                                                                                                      US00000103
Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 67 of 87 PageID #: 450




                ry
  puo'khMik          i




                                                                                          I


                                 Ir   It

                                Afl mu-ie rnut                ho       huild   viifeili   in   il-lb   TI-EAS      I




                                                                                                       Ei




                                                I     I   t        i




                                      il ou   t1r 2




     il f   i




                                                                                  CARA

                                                                                                                US00000104
                Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 68 of 87 PageID #: 451


1   CM04                                                                                                                      ndentand          the   Note               r   M and

mal       ONO   n
                                                                                  n   11   ho   insw     0 1 vs              to   nn   of diequo
                                                                                                                                                                    I




                                                                    Amand to                    2   pwwa             siho   anwe I         es to       i        i   11


     Mon            a   F   T   w   Unes
                                                              T    WmAnn          UM            and      pms Wes            the   ducuimniaiio             ic-quiredil


      i
                urd         m   rou                                P-oy     mkrqprE senhsd               MeaNca n                 vUh ropm w                Q   mawn
     n     unduRdumloy                          ow   kn                mAwaitam                                                                                                      U3'r

                                                                                                                                   A
                                           ml             I




                                                                                  4    a   vWh n                 oNideral                 Ake         bmaww0upw tpwbn 11




                                                                                                        pleted         By 1janswFoNseller
                                                                                                             1




                                                                                                            117        if   mi


                                                                                                                            of




                                                                                                C    1 Ir




                                 1mi




                                                                                                                                   NW2



                                                                                                    I    FT




                                                                                                             1
                                                                                                                 V
                                                                                                             I




                                                                                  Complelad                 Perwonall


                                                                                            d       di           d
                                                                              Z 0 C
I                                                             iw   k   Of         rornl                          rue        covrcct    nild




                                                                              e        Sak-T        T Tll        i
                                                              SUPLE          IF       PAGES         BECCMIE SEM




                                                                                                                                                                                        US00000105
                Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 69 of 87 PageID #: 452




                                     I   oi   DtmidJ

                                                I
                                                    I   iv   I
                                                                 u     qyj j-iiH     m   1 Iod                                 ofi        G         4     1   m    i




I   4
        C   i   i
                                                                     vi'c wJ        ho                 nmtO         tril     M      ill   v                   PWI

                                                                                     im 1wv                        Mdh
                                                                                           I




                                                                       in   tl tl                        ill                   iho
it-w



j                                                                                                                          d   I    Fliolfer        7of

                                                                                i6ovdic          l   Jon f tI rdvd                  ill   fpw Iiwn

                                                                                               fli_l           i       r           belief     ch o
wil     Lrwph                                                                                                                                        i




                                                                                               c fl'7H   1




                    X   II   I
                                 f




                                                                                                                                                                           F   i   I   I




                                                                                                                                               11   TI    A    o       7




                                                                                                                           hcpl      i




                                                                                                                                                                           US00000106
Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 70 of 87 PageID #: 453




                                                 i   0

                                 z
                                     I
                                         G   E           I
                                                             10FAD



                                                                             US00000107
                   Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 71 of 87 PageID #: 454

I
    ur                                                                                                                         1h ixem 0                                         ond understim

1473                                                                               i       P'l                                the       ctu d                                                                                   e     k       i   cr nx                 punishnblf               n            a
                                                             qu wsttion                                mr3
                                                                          I
              1                               th        to                     I                                 riot                                                                                                                                  i




mi        a   k   e   1   i
                              u   In                                       thIf            a       erson                      ho    ws o                            s            cs               to       lm              or 0                   qufnflon                           I   Lb   mi-migh

                                                                                                                                    n       pui mn                           1 ho             a I-i                                   L'S
i
I   I
        i-ohibited                 from   l

                                              p
                                              r

                                                                                                                                                            o If        jr   le                   ihi          docio Ii klia                               F       Ft2                                                                                       lifili

                                                                                                                                                            I




n   n         kf      o   rd       fly
                                                                                                                                                            jflen6bc adof-f                                        vjdh              respect                                                                                 imc        p1mi-511 able                      a
fdom                               Feder-al                                                             11   kn                A
                                                                                                                                    finthoi                         undersizilld                                                                                                                                             Ilts-rol     tile
                                                                                                                                                                                                                                                                                                                                                       purpose

                                  dihoGd      and                                          fi Llu i c            i1       p        imallon                          of       Ftck v ii                         1   1
                                                                                                                                                                                                                       3   11         ek              In   a mc ions                            CMe-2Wo                      11
              for lk                                p
                                                                                                                                                                                                                                                                                                              1-1
                                                                                                                                                                                                                                                                                                          1

                                                                                                                                                                                                                                                                                                                    1




                                                                    SovOon                 B           d1wit              BL       Complacd                                       19

                                                                                                                                                                I       17        1
                                                                                                                                                                                          F
                                                                                                                                                                                              1   r        1
                                                                                                                                                                                                                   f            ji   1      a     q1           i   FN    i   1   i
                                                                                                                                                                                                                                                                                                      I

                                                                                                                                                                                                                                                                                                              i
                                                                                                                                                                                                                                                                                                                    q   fv   n   1




                                                                                                                                            1-T                         ti       Hli




                      Own                                    omqI tL'd             P




                                                                                                                                                                                                                                                                                                lhW                                            1

                                                                                                                                                                                                                                                                                                                                          I        z




                                                                                                                                                                                                                                                                                                                                          11           jhc            jl




                                                                                                                                            u   I
                                                                                                                                                        I




                                                                                                                                                    t
                                                                                                                                                            M ruL                             co                       ct nnd               cov-npftlp




                                                                          IS   T       k   P   I
                                                                                                   f    x    1        P   k   Gr        S    8E                 Cf           i
                                                                                                                                                                                  I   I           S   1E       P                     T    F       r




                                                                                                                                                                                                                                                                                                                                                                US00000108
Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 72 of 87 PageID #: 455




                                      j HIA                                              Di
                              of-In                  1   or   IuMpic          I'll            1




                                       n   ct TI-tplocd                 In

                                               iii       I             thi


                                                                   I    fii




                                                              IM




                                                                                     US00000109
Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 73 of 87 PageID #: 456




                          o ll   00 i   i   iziO-P




                                                     CoTltjnu   t



                                                                             usooooollo
                     Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 74 of 87 PageID #: 457

                                                    em   and   cumplo                 I   ha    e




                                                                   7wn       vM a nwe                  ps     to    un   of   be quntkns     111 throuRh   11   A an   I   or   120   th


                                                               e   land                                                                                                                     ng or

                                                                             LL           ind       prw idc   the




Mmo unr                    I   Mal NO                              PQ fa          1       wrther      undentand      that     Te    i

                                                                                                                                        y
i
    mak Mr HvA hmd                  nr                         cen'se   is                indon       of Fedrt11    Ini       Scc       fn




         Maw




    it   swpm




                                                                        no on Camp
                                                                                 Mol




                                              AC                             a   dMe           dul   1r

             1
                     C                      mlsic

I   eertif           Out   111V   anst rs




                                                    SIAPLE         IF   KAGES               BMWE              SEMRATH


Pay      2       i




                                                                                                                                                                                           US000001   11
Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 75 of 87 PageID #: 458




                                                                                   ion



                                               lf    In

                                       d-iwh        rhi




                                                          li   ll   thji   k   I




                                                                                         US000001 12
Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 76 of 87 PageID #: 459




                                      B   IF   cl   1   1



                                                                             US000001 13
                                       Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 77 of 87 PageID #: 460

                                                                                                                                                         A FF

                                                                      ml   not                                                                   firl     11 N   1
                                                                                                                                                                 a
                                                                                                                                                                     mit




1                                                                      nod           a
                                                                                         pcy wil
            pro            I




3   i




                                                                                 I   furlh r   an   I-F   od   thm   ihi   v   Jc




                                                                                                                                         i




            t   11 1   c           f




I       i       I      t       i
                                       I   t I   i




                                                                                                                                    11       f




                                                                                                                                                        US000001 14
        Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 78 of 87 PageID #: 461




P   2




                                                                                     US00000115
Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 79 of 87 PageID #: 462




                                                                             US000001 16
Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 80 of 87 PageID #: 463




                                                                             US000001 17
                   Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 81 of 87 PageID #: 464

                                                                                     3   1'rinsFei ur               S eflcr




P   E    I
              I    N   D   1   R     I   h f                            I    I       M            33    M   1   p     AM
                                                                                                         NTT
                                         m     Dn   fy




             1-1




                                    F DvWv               A   If   YOU       the      1mrson
                                                                                              I   tic


                                                                                                          W         computat            Svc


                   dm              lhmeml                                                m and MnRhmi                          on   W   14
AIT owl
                                                                                                        man I       hkh        H
reuqmmw

mphvm
sissm
mn      Owip




                           sumv            K                                                                                                                     M   R




                                                                                         n        A




                                                                                 i
                                                                                         jI         lp                 I   h                   br F
                                                                                                                                                 wmu   Flit      i       so
                                                                                                                                    un lfflc


                                                                                                                                    A   bs     anoW




                                                                                                                                                       by   DW

                                                                                                                                                                     US00000118
Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 82 of 87 PageID #: 465




                                                                         ato

                              a   r                         ti   i   Y    o   I   a   o n       o f   t




                                                            1    2                        h



                                                                                                 l                1111   r   C   Pi




                                                                                      i   11




                                      I         i
                                                        1




                           Fca fl         i-l       j                                          lo to      J   1




                                                                                                                                      US00000119
                             Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 83 of 87 PageID #: 466

i   c       I   1                                                                             i   I   n    o j o i             d       1 n      d      ii   j dt             i
                                                                                                                                                                                         I
                                                                                                                                                                                             i   i   i   d   t   h   e   f i


1   111


p       i        I
                     I
                         c      t       I
                                            a   I   E   Si   l




                                                                                                          Del'sor               V hD                llifl
        pl-o
                 h       ibilcd             from pur                                              2



                                                                 1
                                                                                                           i

                                                                                                               I
                                                                                                                       1   1       i   d       c    I'll
                                                                                                                                                            c    I
                                                                                                                                                                     I
                                                                                                                                                                         i           o




                                                                         ji2a             I   RlivOici                     undcr-iind                                        t1mi                    1ho         f




                                                                                                                           of          FeLhll-ld                                                     SWe




                                                                                    III       ar           5W              vlje                    CllrrLO Ind


                T ca     f
                             s Ji   I




                                                                     7 77777-rorSei I                                                   w          W         w                       f




                                                                                P    G        E       S   0    E   f
                                                                                                                           0               i        S C P    I
                                                                                                                                                                                 I
                                                                                                                                                                                                             ED




                                                                                                                                                                                                                               US00000120
     Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 84 of 87 PageID #: 467




                 Cwscof             Bluiji-esi       ATFI r rm 3310A      For   Alultiple                                                  at   3   Commu

                                                                                                                                                     1
                                                                                                                                                         4   1
                                                                                                                                                                 Non Nd


                                                                                                                                                                     o            1
                                                                                                                                                                                      i   D   i   I
                                                                                                                                                                                                      i   F




                                                                                                        TT                  FT7
             f                                                      n   to   CroNud SmAn                                        13




 IM Ump   LiIhnumdamt                     md     C                                           In    drd TF               Forn         1                                      v   B xt

                                                                                    It        pn fic i wd               bw i

WMPW                                                                Wk       PAS         to        li


                                                                         InceflIA        I    hil-illu           ccri


SUMAK                 V         L



MMUMV4     MPSWWW1                                                        b I   M        NAdmmh                         b   n


            i-jont   Itstal   oil




                                                                                                  u1i


                                                                                                  pj




ir




C




                                                                I




                                                                                The          vandem                                                              CM hm
                                                                                 W1               OR        to    m
                                                                                buls s UnAdc                                    I    ald                                        V M
                                                                I               miplutc-1               1




                                                                                                                                                M   Swm       403   005
                                                                                                                                                Mod          Down    A In


                                                                                                                                                                                US00000121
Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 85 of 87 PageID #: 468




                                                   j   1
                                                           11
                                                                pf EIIS
                                                                B   U   t




                                                                             US00000122
                              Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 86 of 87 PageID #: 469

                                                                                                                             pw                           I       hn                      e           i
                                                                                                                                                                                                              eid              mid undei kind                                               rhe                              I




                                                                                                                                                                                   oual unnsfenoe bu                                                                      er      i's       11   crime               fluIT       i    felon   undi-o        Feriev J


    rnalv
                        dsn               vinl l                                                                         011                     ho               an i                            f rs                             Lw                    am              of                                                      11   IIJ   11nd   or   I   L   thn-wi-A    I




    k        prohilik                                                                                I   Mid       rS                                                 A           Person                                    1ho                    nns Lrs                                                                                              wil   rei ej h-l   Ii


    po                                                                                                                                                                        t   y
                                                                                                                                                                                          d


                                                                                                                                             j   Zi           C   i       i

                                                                                                                                        ij



                                                           r       11                                                   al     Lm                     I           ftirlher                                                LiTO         rsfam

                                                                                                         1    license          ij            a            iohlion                                                     of       Fed-ral                       l   11               See

    1   1          Ti-a 1-i krct s




                                                                                                                          us BL                               Compided                                                             B
                                                                                                                                                                                                                           7       1
                                                                                                                                                                                                                                       1
                                                                                                                                                                                                                                               1   fwl           i                at i
                                                                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                              I




         I          t             1        I
               I                                       I




                        1
                                                           I   f
                            111       z        1   1               I




                                                                                                                                                                                                                                                                                                     T
                                                                                                                                                                                                                                                                                                         T
                                                                                                                                                                                                                                                                                                             1   I




                                                                                                                   J    dl                                                                                                                                                                                                           h   Id




                                                                                                                                                              l0ed                                    personafl                                      7




        17Th                                                                                                              nt        t
                                                                                                                                        11        ui                  I
                                                                                                                                                                                      t
                                                                                                                                                                                              T
                                                                                                                                                                                                  i       I
                                                                                                                                                                                                                  I   I        L           I             1       2   10   1   j         1            11


Stc6cn                            C                                         priuu   ti   LITT




I                                                                       answev                  Sc6on A      olf   dik         form                       ivrj                        still                                            con-ect                           arld               coa-lpletl




                                                                                                               i
                                                                                                                                             A                                                                                         to           No-d                 Fug
                                                                                                   ST PLE               lj7    fl A                                                B      F               C0 A                 I   E           S E P                 R    1   T    F        I




                                                                                                                                                                                                                                                                                                                                                                US00000123
                  Case 3:19-cv-00208-GMG Document 10-13 Filed 06/04/20 Page 87 of 87 PageID #: 470




9




                                                    2       AT FFum 3M14                                       F MQ4                                               PmAmn




                                                                     inu     The Flromnq4
                                                                        Purion
                                                                                                                     Impletv Quest
                                                                                                      k bf Conquizted tholl B Mw t Cow
                                                                                                                                                     M
                                                                       do   ni       j    i
                                                                                              r
                                                                                                  I    16      j   j
                                                                                                                       i   I   iii   i   l
                                                                                                                                             z       lo   th   i   Y F   V   o   i-i    4 PI    j
                                                                                                                                                                                                    2




                      f    L                            f
                                                            v                                                                                                      4d        hl ij


    amp               ly       t                                                                      w   il       l           hich                                      jwci

    11 A     r                                                                       wd               wawObd                                     I       WE
             on   A   On
     ou nm qV                                                               bminto                             b           N ms                      Mid TO         H    6       MA     KN w            MI M WK dAN
                                                                        0                 Am




                                                                 W     h




                                                                  Pn             JOWF
                                                                  20                 and                                             rh
                                                    IrO         oogi
                                                                                                                                     No              r    a   uuNe w         rw wd
                                                                       11   r    I    I                                                                       d    Llno h F            pcri w       1
    44   V             A K         dw   me 0   we                                                                                                                                         nt-u t




                                                                                                                                                                                                                      US00000124
